DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-14, 16-24 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarshi et al. (Igarshi), U.S. Patent Pub. No. 2003/0139186 in view of Vrzic et al. (Vrzic), U.S. Patent Pub. No. 2016/0353465.
Regarding claims 1, 11 and 21, Igarshi discloses method comprising: sending, by a first base station to a second base station, a resource status request message associated with the second base station and receiving, from the second base station based on the resource status request message, a resource status update message indicating available capacity associated with the network (each base station individually broadcasts resource information to the mobile station, resource information can also be informed to the mobile station by another method. For example, a base station may inform resource information to the mobile station upon request from the mobile station (0079, see also 0083), wherein the request is inherently sent via the source/first base station) (0084) and sending a handover request message (based on the resource information received, a handoff request is made) (0076, 0160). 
Igarshi, however, fails to disclose wherein resource status update message indicates the capacity of a specific network slice and also fails to disclose wherein the handover request message indicates the network slice.
In a similar field of endeavor, Vrzic discloses a system and method for virtualized functions in control and data planes in a communications network such as a 5G network.
Vrzic further discloses wherein a base station receives a status update message that indicates the capacity of a specific network slice and wherein a handoff request is sent that indicates the network slice (the indication that the mobile device is to be associated with the communication network includes an identifier indicative of, or correlated with, a particular network slice. Upon receipt of the indication, the connection manager determines the particular network slice based on the identifier. As such, the selection of the network slice may be explicitly or implicitly defined within the indication) (0053, 0057, see also 0099 and 0105).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to send a handoff request message indicating a specific network slice based on its available capacity for the purpose of selecting a network slice which is capable of satisfying the current communication requirements of a mobile device by having an adequate portion of communication network resources, as taught by Vrzic (0057).
Regarding claims 2, 12 and 22, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21, wherein the sending the handover request message comprises sending the handover request message based on the available capacity associated with the network slice (Vrzic, 0053, 0057).
Regarding claims 3, 13 and 23, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21 further comprising sending a multi-connectivity initiation request message indicating the network slice (note that the systems of Igarshi and Vrzic are open to various types of wireless communication systems, thus encompasses a multi-connectivity request (see Igarshi, 0163 and Vrzic, 0041).
Therefore, before the effective filing date it would have been obvious to a person of ordinary skill in the art to modify the combination of Igarshi and Vrzic to include a multi-connectivity request, as such a modification would have been a design preference that would require only routine skill in the art to implement.
Regarding claims 4, 14 and 24, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21, wherein the resource status request message comprises at least one of: a cell identifier of a first cell of the second base station; or a first network slice identifier of the network slice associated with the first cell (Vrzic, 0053).
Regarding claims 6, 16 and 26, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21, wherein the handover request message comprises at least one of: a cell identifier of a first cell of the second base station; a wireless device identifier of a wireless device; a first network slice identifier of the network slice; or
one or more packet flow identifiers of one or more packet flows associated with the network slice (Vrzic, 0053).
	Regarding claims 7, 17 and 27, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21, wherein the resource status update message further indicates at least one of: a cell identifier of a first cell of the second base station; a first network slice identifier of the network slice associated with the first cell; or a first resource status information element (Vrzic, 0053 and Igarshi, 0079, 0083).
	Regarding claims 8, 18 and 28, the combination of Igarshi and Vrzic discloses the method of claims 7, 17 and 27, wherein the first resource status information element indicates at least one of: a radio resource status of the network slice; an F1 interface load indicator; a hardware load indicator; an NG interface load indicator; a composite available capacity group; or a network slice overload indicator (If the available resources of the target base station is larger than that of the source base station, in step S7, the mobile station generates the hand-off request and transmits the request to the base station control device. This hand-off request includes, for example, information identifying each of the source base station and the target base station. If the available resources of the target base station is smaller than that of the source base station, the process is terminated without generating a hand-off request) (Igarshi, 0085).
Regarding claims 9, 19 and 29, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21. The combination fails to specifically discloses receiving, by the first base station from the second base station, a resource status response message indicating that a resource status measurement has been initiated.
However, before the effective filing date, such a modification would have been obvious to a person of ordinary skill in the art for the purpose of notifying the base station that the requested information was being calculated. Such a modification would only require routine skill in the art to implement and would further be a design preference.
Regarding claims 10, 20 and 30, the combination of Igarshi and Vrzic discloses the method of claims 9, 19 and 29, wherein the resource status response message comprises at least one of: a network slice identifier of an accepted network slice; a network slice identifier of a rejected network slice; a network slice reject cause value indicating that a traffic load of one or more network slices exceeds a threshold; a handover reject cause value indicating that the traffic load of the one or more network slices exceeds the threshold; or an information element indicating that the traffic load of the one or more network slices exceeds the threshold (Vrzic, 0053, 0057, 0059).

Claim(s) 5, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarshi and Vrzic as applied to claims 1, 11 and 21 above, and further in view of Rinchiuso, U.S. Patent Pub. No. 2002/0131372.
Regarding claims 5, 15 and 25, the combination of Igarshi and Vrzic discloses the method of claims 1, 11 and 21 as described above. The combination, however, fails to disclose wherein the resource status request message comprises reporting periodicity information that indicates a time duration for the second base station to wait before sending the resource status update message.
In a similar field of endeavor, Rinchiuoso discloses interference reduction within a communication system. Rinchiuosu further discloses using a timer to determine the rate at which updates should be sent (0027).
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Igarshi and Vrzic with the teachings of Rinchiuso since it is known in the art. Such a modification would require only routine skill in the art to implement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 12-16, 18-21, 23-27, 29-32, 34-38, 40-43, 45-47, 49, 51-54, 56-60, 62-65, 67-71 and 73-76 of U.S. Patent No. 11,134,424. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to sending a resource status request message to a base station and receiving a resource status update message that indicates available capacity of a network slice.
Claim Analysis:
	Claims 1, 11 and 21 correspond to claims 1, 7, 12, 18, 23, 29, 34, 40, 45, 51, 56, 62, 67 and 73 of USPN 11,134,424.
	Claims 2, 12 and 22 correspond to claims 1, 12, 23, 34, 45, 56 and 67 of USPN 11,134,424.
	Claims 3, 13 and 23 correspond to claims 9, 20, 31, 42, 53, 64 and 75 of USPN 11,134,424.
	Claims 4, 14 and 24 correspond to claims 1, 7, 12, 18, 23, 29, 34, 40, 45, 51, 56, 62, 67 and 73 of USPN 11,134,424.
Claims 5, 15 and 25 correspond to claims 3, 14, 25, 36, 47, 58 and 69 of USPN 11,134,424.
Claims 6, 16 and 26 correspond to claims 10, 21, 32, 43, 54, 65 and 76 of USPN 11,134,424.
Claims 7, 17 and 27 correspond to claims 2, 13, 24, 35, 46, 57 and 68 of USPN 11,134,424.
Claims 8, 18 and 28 correspond to claims 8, 19, 30, 41, 52, 63 and 74 of USPN 11,134,424.
Claims 9, 19 and 29 correspond to claims 5, 16, 27, 38, 49, 60 and 71 of USPN 11,134,424.
Claims 10, 20 and 30 correspond to claims 4, 15, 26, 37, 48, 59 and 70 of USPN 11,134,424.

Claims 1, 2, 4, 6-8, 10-12, 14, 16-18, 20-22, 24, 26-28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-9, 11, 12, 14-17, 19, 21, 22 and 25 of U.S. Patent No. 10,582,432. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method of making a handover decision sending a resource status request message to a base station and receiving a resource status update message that indicates available capacity of a network slice.
Claim Analysis:      
	Claims 1, 11 and 21 correspond to claims 1, 8, 15 and 21 of USPN 10,582,432.
	Claims 2, 12 and 22 correspond to claims 2, 9, 16 and 22 of USPN 10,582,432.
	Claims 4, 14 and 24 correspond to claims 1, 8, 15 and 21 of USPN 10,582,432.
	Claims 6, 16 and 26 correspond to claims 5, 12, 17 and 25 of USPN 10,582,432.
	Claims 7, 17 and 27 correspond to claims 1, 8, 15 and 21 of USPN 10,582,432.
	Claims 8, 18 and 28 correspond to claims 4, 11, 16 and 22 of USPN 10,582,432.  
	Claims 10, 20 and 30 correspond to claims 7, 14, 19 and 25 of USPN 10,582,432.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646